Case 19-11351-ab|

Fil| in this information to identify your case:

 

United States Bankruptcy Court for the:
District of Nevada

Case number (iri<nowni:

Official Form 101

Chapter you are filing under:

 

Doc 1 Entered 03/11/19 13:37:37 Page 1 of 56

 

n `; Ci C`héci< ifihis is an
amended filing

Voluntary Petition for individuals Filing for Bankruptcy 12111

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor H|ing aione. A married couple may file a bankruptcy case together-called a
joint case-and in joint casesl these forms use you to ask for information from both debtors. For examp|e, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The

same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information, if more space is neededl attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

m identify Yourself

1, Your full name

About Debtor 1:

Write the name that is on your

About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

government-issued picture R'Ckey _
identification (for exampie, F"st name F"Sl name
your driver's license or Lee

passport). Midd|e name Midd|e name
Bring your picture Locke

identification to your meeting La$f name Last name

with the trustee. Jl'.
Suffix (Sr., Jr., ll, ill)

2. Aii other names you

Suft'lx (Sr., Jr_, ll, |||)

 

 

 

 

 

 

have used in the last 8 First name First name
years
|nc|ude your married or Mlddle name Middle name
maiden names.
Last name Last name
First name First name
Midd|e name Midd|e name
Last name Last name
3. Only the last 4 digits of
your Sociai Security XX ' XX ` XXX - XX ~ __ ___ _ __
number or federal oR oR
individual Taxpayer 9
identification number XX ” XX ____ ___ _ ___ 9 XX ” XX "__._ ____ _ ___
(lTlN)

Oft”icia| Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 1

Case 19-11351-ab|

Rickev Locke

Debtor 1

 

First Name Middle Name

4. Any business names
and Employer
identification Numbers
(EiN) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

s. Why you are choosing
this district to tile for
bankruptcy

Official Fonh 101

Last Name

About Debtor 1:

m l have not used any business names or Ele.

Case number (irknowni

Doc 1 Entered 03/11/19 13:37:37 Page 2 of 56

 

About Debtor 2 (Spouse Oniy in a Joint Case):

n l have not used any business names or Ele.

 

Business name

Business name

 

Business name

T_`

J\I_"

3651 N. Rancho Dr.

Business name

Ei_N_

 

if Debtor 2 lives at a different address:

 

 

 

 

 

 

Number Street Number Street

Api. 122

Las Vegas NV 89130
City State ZlP Code City State ZlP Code
Clark
County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZlP Code City State ZlP Code
Check one.' Check one:

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district

n l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for individuals Filing for Bankruptcy

n Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

n l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Debtor 1

Case 19-11351-ab|

First Name

Rickev Locke

Middie Name

Doc 1 Entered 03/11/19 13:37:37 Page 3 of 56

Case number iifknowni
Last Name

mTell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

, How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Officiai Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for lndividuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

m Chapter 7

Cl Chapter 11
n Chapter 12
n Chapter 13

Cl l will pay the entire fee when l file my petition Piease check with the clerk’s office in your
local court for more details about how you may pay. Typical|y, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

Cl i need to pay the fee in installments if you choose this option, sign and attach the
App/ication for individuals to Pay The Filing Fee in installments (Official Form 103A).

m l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By |aw, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must nil out the App//'cation to Have the
Chapter 7 Filing Fee Waived (Officiai Form 103B) and hie it with your petition.

 

 

 

 

 

 

 

m No
a Yes. District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD/YYYY
m No
a Yes. Debtor Reiationship to you
District When Case number, if known
MM /DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM / DD / YYYY
Ci No. Go to line 12.
m Yes. Has your landlord obtained an eviction judgment against you?

m No. Go to line 12.

a Yes. Fil| out initial StatementAbout an Evi'ction JudgmenrAga/'nst You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy page 3

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 4 of 56

Debtor 1 Rickev Locke Case number (irkndwni

First Name Midd|e Name Last Name

m Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor m No. Go to part 4_
of any fuil- or part-time
business? n Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individuall and is not a
separate legal entity such as

aco oration, artnershi ,or
LLC.rp p p Number Street

 

Name of business, it any

 

if you have more than One
sole proprietorship, use a
separate sheet and attach it

to this petition. City State ziP Code

 

 

Check the appropriate box to describe your business.'

n Health Care Business (as defined in 11 U.S.C. § 101(27A))
n Singie Asset Rea| Estate (as defined in 11 U.S.C. § 101 (51B))
n Stockbroker (as defined in 11 U.S.C. § 101(53A))

13 commodity Broi<er (as defined in 11 u.s.c. § 101(6))

n None of the above

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines if you indicate that you are a small business debtorl you must attach your
Bankruptcy code and most recent balance sheetl statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
, __ a No. i am not filing under Chapter11.
For a definition of small
business debtor, see n No. l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in
11 U~S»C» § 101(51|3)- the Bankruptcy Code.

n Yes. i am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if You 0wn or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any lz] No
property that poses or is
alleged to pose a threat n Y€S. What i$ the haZaid?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if immediate attention is needed, why is it needed?

 

immediate attention?
For exampie, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs ?

Where is the property?

 

Number Street

 

 

City State ZlP Code

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 5 of 56

Debtor 1 Rickev LOCke Case number (irknowni

First Name Middie Name Last Name

Explain Your Efforts to Receive a Briefing About Credit Counseiing

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to fi|e.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Fomt 101

About Debtor 1:

You must check one.'

w l received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency_

a l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

n i certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days afteri made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fi|e.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any, if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days_

n l am not required to receive a briefing about
credit counseling because of:

n lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

a Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after l
reasonably tried to do so_

n Active duty. i am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one.'

n l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

a l received a brieting from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any,

a l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you tile.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any, if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n i am not required to receive a briefing about
credit counseling because of:

n |ncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

n Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counselingl you must file a
motion for waiver of credit counseling with the court

Bankruptcy page 5

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 6 of 56

Debtor 1 Rickev LOCK€ Case number <)rknowni

 

First Name Middle Name Last Name

mAnswer These Questions for Reporting Purposes

. 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8)
16' What kmd of debts do as “incurred by an individual primarily for a personal, family, or household purpose.”

you have?
Ci No. soto line 16b.
iZi Yes. co to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

l:i No. co to line 16c.
[:l Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

11. Are you filing under ' l
chapter 7? cl No. l am not filing under Chapter 7. Go to line 18.

D° you estimate that after m ¥es. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

excluded and g No
administrative expenses
are paid that funds will be n ¥e$

available for distribution
“?_ li_'_‘$€?i"e$*,t_¢[eid"¥?_'_$,?

is. How many creditors do 21 1-49 C] 1,000-5,000 C] 25,001-50,000

you estimate that you C| 50~99 C] 5,001-10,000 C] 50,001~100,000
°We? C] 100-199 C] 10,001-25,000 C] Moreinan 100,000
a 200-999 …t,,t. tx
19. How much do you Ei $o-$so,ooo C] $1,000,001-s10 mniion C] $500,000,001-$1 binion
estimate your assets to C] $50,001-$100,000 C] $10,000,001-$50 mniion C] $1,000,000,001-$10 binion
be W°"fh? Ci $100,001-$500,000 C] $50,000,001-$100 minion C] $10,000,000,001-$50 binion
C] $500,001-$1 manion C] $100,000,001-$500 mniion C] More than $50 binion
zo. How much do you ii $0-$50,000 Ci $1,000,001-$10 mniion C] $500,000,001-$1 binion
estimate your liabilities C] $50,001-$100,000 C] $10,000.001-$50 miiiion C| $1,000,000,001~$10 binion
t° be? C] $100,001-$500,000 C] $50,000,001-$100 miiiion C] $10,000_000,001-$50 binion
C] $500,001-$1 mniion C] s100,000,001-$500 miiiion C] More than $50 binion

 

l have examined this petition, and l declare under penalty of perjury that the information provided is true and
F°" you correct.

if l have chosen to tile under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed
under Chapter 7.

if no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11 , United States Code, specified in this petition.

l understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

Xi/?M/Mgi X

 

 

Signature of gebtor 1 Signature of Debtor 2
Executed on 03/03/2019 Executed on
MM / DD /YYYY MM / DD /YYYY

Official Form 101 Voluntary petition for individuals Filing for Bankruptcy page 6

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 7 of 56

oei,io,i Rickey Locke

Case number (irknown)

 

First Name Midd|e Name

For you lf you are filing this
bankruptcy without an
attorney

lf you are represented by
an attorney, you do not
need to file this page.

Official Form 101

Last Name

The law allows you, as an individua|, to represent yourself in bankruptcy court, but you
should understand that many people find lt extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trusteel bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
casel or you may lose protectionsl including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules lf you do not list a debt, the debt may not be discharged. lf you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. lndividual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthfull and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorneyl the court expects you to follow the rules as if you had
hired an attorney The court will not treat you differently because you are filing for yourself. To be
successfu|, you must be familiar with the United States Bankruptcy Code, the Federal Ru|es of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

cl No

m Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or lncomplete, you could be fined or imprisoned?

cl No

m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

DNo

m Yes. Name of Person CUFiiS ThOmaS y
Attach Bankruptcy Petition Preparer’s Notice, Dec/aration, and Signature (Officia| Form 119),

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

M?@Wt X

 

 

 

Signature of Deqtor 1 Signature of Debtor 2
gate 03/03/2019 gate
MM/DD /YYYY MM/ DD/YYYY
Conlact phone (702) 420'5358 Conlact phone
Cell phone Cell phone
Email address ieejlo781@gmaii.00m Email address

 

Voluntary Petition for individuals Filing for Bankruptcy page 8

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 8 of 56

 

 

Certiticate Number: 15725-NV-CC-03241 1985

lS725-NV-CC-()32411985

CERTIFICATE OF COUNSELING

I CERTIFY that on March 8, 2019, at 3:07 0'c10ck PM EST, Rickev Locke
received from 001 Debtorcc Inc., an agency approved pursuant to 11 U.S.C. §
111 to provide credit counseling in the District of Nevada, an individual [or "

 

group] briefing that complied With the provisions of 11 U.S.C. §§ 109(h) and 111.

A debt repayment plan Was not prepared, If a debt repayment plan Was prepared, a
copy of the debt repayment plan is attached to this certificate

This counseling session Was conducted by internet.

Date: March 8, 2019 By: /s/Raul Calero ii
Name: RaulCalero

Title: lssuer

* lndividuals who wish to file a bankruptcy case under title 1 1 of the United States Bankruptcy
Code are required to tile With the United States Bankruptcy Court a completed certificate of "
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).

 

 

 

 

 

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 9 of 56

Flll in this information to identify the case:

 

mwa Rickey Locke

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number Chapter 7
(lf known)

 

 

Official Form 119

Bankruptcy petition Preparer’s Notice, Declaration, and Signature 12/15
Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. lf more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who

does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

m Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

l whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

ll whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

a whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

a whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;
l what tax consequences may arise because a case is filed under the Bankruptcy Code;

l whether any tax claims may be discharged;

n whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

n how to characterize the nature of your interests in property or your debts; or

z what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer Cunis Thomas has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

ll
\/QCM w § l // Date03/<)3/2019

Signature of Debtor/le lok knowledging receipt of this notice MM / DD /YYYY

Date
Signature of Debtor 2 acknowledging receipt of this notice MM/ DD /Y¥¥Y

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 1

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 10 of 56

Debtor 1 Rickey LOCK€ Case number inki-iowni

First Name Middle Name Lasl Name

 

meclaration and Signature of the Bankruptcy Petition Preparer

 

Under penalty of perjury, l declare that:
l i am a bankruptcy petition preparer or the officer, principai, responsible person, or partner of a bankruptcy petition preparer;

l l or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petit/'on
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

l if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, i or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

Curtis Thomas

 

 

 

Printed name Titie, if any Firm name, if it applies
451 Nellis Blvd

Number Street

Las Vegas NV 89110 702-569-9946
City State ZlP Code Contacl phone

l or my firm prepared the documents checked below and the completed declaration is made a part of each document that l check:

(Check all that apply.)
q Voluntary Pelition (Form 101) m Schedule i (Form 1061) n Chapter 11 Statemenl of Your Current Monthiy
i 00 Form 1228
q Slalemenl About Your Sociai Security Numbers M Schedule J (Form 106J) n me ( )
(Form 121) M _ _ _ y n Chapter 13 Statement of Your Current Monlhiy
M _ _l _ Declarallon About an individual Debtors |neome and Calcu|ation Of Commitment period
Summary of Your Assels and Liabilities and Scheduies (Form 106Dec) (Form 1220-1)
Certaln Statislical information (Form iOSSum) , , _
q S h d l NB F meA/B in Statement of Flnanelal Affa'rs (Form 107) ij chapter 13 caicuiaiion of Your Disposobie
c e ue orm
( ) a Statement of intention for individuals Filing |n°°me (Form 1220`2)
m Schedule C (Form 106C) Under Chapter 7 (Form 108) n Appiication to Pay Filing Fee in installments
m Schedule D (Form 106D) m Chapter 7 Statement of Your Current M (Form 103A)
M thi l F m122A-1 ' ‘ “
U schedule E/F (Form ier/F) °" y "°°me( °' ) Cvp"'.’"°:t‘?:" t° qz;;ohap‘e' 7 F""‘g Fee
M n Siatemenl of Exemplion from Presumption a've ( °rm )
Schedule G (Form 1066) °f Abuse Under § 707(b)(2) M A list of names and addresses ofail creditors
M Schedule H (Form 106H) (Form 122/\'15“15’15’) (creditor or mailing matrix)
n Chapter 7 Means Test Ca|cu|ation n O\her

(Form 122A-2)

Bankruptcy petition preparers must sign and give their Sociai Security numbers if more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Sociai Security number of each preparer must be provided. 11 U.S.C. § 110.

C>.)‘/~,\i `Q, 453 - 06 - 8396 Date03/03/2019

ignature of baril<ny p¢iGn preparer o officer, principal, responsible §iDi-:Turity_mirr§r of_perGiWos_igned MM / 00 /YVYY

 

person, or partner

Curtis Thomas
Printed name

 

___ __ ____ Date
Signature of bankruptcy petition preparer or officer, principai, responsible Sociai Security number of person who signed MM / DD / YYYV
person or partner

 

 

Printed name

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 2

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 11 of 56

BZSOO (Form 2800) (12/15)

United States Bankruptcy Court
District of

1n re ala L@{/\ L@Cl’<f, Case No.
Debt Chapter 2

DISCLOSURE OF COMPENSATION OF BANKRUP'I`CY PETITION PREPARER
[Mnsl befl`/ed with the petition lf a bankruptc_i' petition preparer prepares the pelition. 11 U.S.C. § 110(h)(2).]

1. Under 11 U.S.C. § 110(h), 1 declare under penalty Of` perjury that l am not an attorney or employee of an
attorney, that l prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation ot`Or in connection with the bankruptcy case is as t`ollows:

. . /
For document preparation services 1 have agreed to accept ............................... 5 /5'0

Prior to the filing of this statement 1 have received ............................................. $ Z:‘ § 0 /
Balance Due ......................................................................................................... 3 §§

2. 1 have prepared or caused to be prepared the following documents (iteinize):

and provided the following services (itemize):

3. - ' <-“ ' ' ` he compensation paid to me was;
M Olher (specify)

4. The source of`compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of` any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case.

6. 10 my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed beiow:

 

 

NAME SOCIAL SECURITY NUMBER
(»>l~l l _ L//JZ'@¢~ 1/3€¢ j'J'ZH/él
Signatur v \ Sociai Security number of bankruptcy Date
, etition preparer*` y y
Gw 15 I'l@fi"t""'$x "l r\ic(,lts lBIV Ll/, /‘/\/ %//D
Printed name and title, if`any, of Address /

Bankruptcy Petition Preparer

* If the bankruptcy petition preparer is not an individual, state the Sociai Security number of` the ofticer, principal,
responsible person or partner of`the bankruptcy petition preparer. (Required by 1 1 U.S.C. § 110).

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of
Bankriiptchrocec/nre may result in_/ines 0)' iniprisomnentoi'bolh. 11 U.S.C. § 110; 18 U.S.C. § 156.

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 12 of 56

Fill in this information to identify your case:

 

benton Rickey Locke

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if fl|ing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe; District of Nevada

Case number n Ch€Ck if this l$ an
""‘"°W"’ amended filing

 

Official Form 1068um
Summary of Your Assets and Liabilities and Certain Statistical lnformation 12/15

 

 

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct
information. Fil| out all of your schedules first; then complete the information on this form. |f you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B.' Property (Official Form 106A/B)

 

1a Copy line 55, Total real estate, from Schedule A/B .......................................................................................................... 5 ___O(D
1b. Copy line 62, Total personal property, from Schedule A/B ............................................................................................... $ 5,500-00
1c. Copy line 63, Total of all property on Schedule A/B ......................................................................................................... $ 51500_00

 

 

 

m Summarlze Your Liabilities

Your liabilities
Amount you owe
2. Schedule D.' Creditors Who Have C/aims Secured by Property (Official Form 1060)

2a Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............ 5 ____O(D

3. Schedule E/F.' Creditors Who Have Unsecured Cla/'ms (Oflicial Form 106E/F)
3a Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ............................................

s 0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F .......................................

+$M

 

 

 

 

 

Your total liabilities s 14»595-00
m Summarize Your lncome and Expenses
4. Schedule /.' Yourlncome (Official Form 106|) 921 00
Copy your combined monthly income from line 12 of Schedule l .......................................................................................... 5 ___'_
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J .................................................................................................... 5 ___1‘50_90£

Oflicial Form 1068um Summary of Your Assets and Liabilities and Certain Statistical information page 1 of 2

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 13 of 56

Debtor 1 Rlckey Locke Case number (r/knowni
First Name Middle Name Last Name

m Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

n No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

m Yes

7. What kind of debt do you have?

la Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes. 28 U.S.C, § 159.

n Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly lncome: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 1220-1 Line 14. 5 0.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F;

 

Tota| claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $____O'_(D
9b, Taxes and certain other debts you owe the government (Copy line 6b.) $ O~OO
9c. Claims for death or personal injury while you were intoxicated (Copy line 6c.) $ .__O'OO
9d. Student loans. (Copy line 6f.) $_0_'99_
9e. Obligations arising out of a separation agreement or divorce that you did not report as s O_OO

priority claims. (Copy line 69.) _
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + 5 0.00
99_ Total. Add lines 9a through 9f. 3 0.00

 

 

 

Official Form 1063um Summary of Your Assets and Liabilities and Certain Statistical information page 2 of 2

CaS€ 19-11351-ab| DOC 1 Entel’ed 03/11/19 13237:37

Fill in this information to identify your case and this filing:

Rickey Locke

First Name

Debtor 1

 

Midd|e Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

MMde Name Last Name
United States Bankruptcy Court for the: District of Nevada

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Page 14 of 56

El check if this is an
amended filing

12/15

|n each category, separately list and describe items. List an asset only once. |f an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. |f two married people are filing togetherl both are equally
responsible for supplying correct information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

mescribe Each Residence, Building, Land, or Other Real Estate ¥ou Own or Have an lnterest ln

1_ Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

M No. Go io Pari 2.

Cl Yes. Where is the property?
What is the property? Check all that apply.

n Single-family home

Cl Duplex or mulil-unli building

l;l Condominium or cooperative
cl Manufactured or mobile home
Cl tend

l;l |nvestment property

l;l Timeshare

Cl other

1 . 1 .
Street address, if available, or other description

 

 

 

City State ZlP Code

 

Who has an interest in the property? Check one.
Cl Debtor1 only

l;l Debtor 2 only

Cl Debtor 1 and Debtor 2 only

l;l At least one of the debtors and another

 

County

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

|f you own or have more than one, list here;

What is the property? Check all that app|y.
n Single-fami|y home

cl Duplex or multi-unit building

cl Condominium or cooperative

m Manufactured or mobile home

Cl tend

a investment property

a Timeshare

Cl other

Who has an interest in the property? Check one.
a Debtor1 only

n Debtor 2 only

cl Debtor 1 and Debtor 2 only

a At least one of the debtors and another

1.2.
Street address, if available, or other description

 

 

 

City State ZlP Code

 

 

County

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property_

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule Ale Property

page 1

Case 19-11351-ab|

Debtor1 Rickey Locke

 

First Name Middle Name

1,3.

Last Name

 

Street address, if available, or other description

 

 

City State

ZlP Code

 

County

2 Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...................................................................................... ')

M Describe Your Vehicles

What is the property? Check all that apply.
n Single-family home

Cl ouplex or multl-unii building

n Condomlnium or cooperative

m Manufactured or mobile home

m Land

n lnvestment property

m Timeshare

m Other

 

Who has an interest in the property? Check one.

n Debtor1 only

m Debtor 2 only

m Debtor t and Debtor 2 only

m At least one of the debtors and another

Doc 1 Entered 03/11/19 13:37:37 Page 15 of 56

Case number lirlrnown>

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.‘
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

S S
Describe the nature of your ownership

interest (such as fee simplel tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

5 o.oo

 

 

 

Do you own, |ease, or have legal or equitable interest in any vehicles, whether they are registered or not? |nclude any vehicles
you own that someone else drives. lf you lease a vehicle, also report it on Schedule G.' Executory Contracts and Unexpl'red Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

g No
n Yes

3_1_ Make:
Nlodel:
Year:
Approximate mileage:

Other information:

lf you own or have more than one, describe here:

3_2v Make:
Nlodel:
Year:
Approximate mileage:

Other information:

 

{.
l
l

Official Form 106A/B

Who has an interest in the property? Check one.
Cl Debtor 1 only

m Debtor 2 only

Cl Debtor1 and Debtor 2 only

n At least one of the debtors and another

m Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
m Debtor1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

n Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property_

Current value of the Current value of the
entire property? portion you own?

page 2

Case 19-11351-ab|

Rickey Locke

Doc 1 Entered 03/11/19 13:37:37 Page 16 of 56

 

 

Who has an interest in the property? Check one.

a At least one of the debtors and another

a Check if this is community property (see

Who has an interest in the property? Check one.

Debtor1
First Name Middle Name Last Name
3_3. Make:
lvlodel: Cl center 1 only
y _ a Debtor 2 only
ear' Cl Debtor 1 and Debtor 2 only
Approximate mileage:
Other information:
§ l
§ i instructions)
3.4_ Make:
Mode|. Cl Debtor 1 only
a Debtor 2 only
Vear:

Approximate mileage:

Other information:

Y....___ et . , ii .e c t. ,…. ____i…m.. .. ..e, M.,.,...._.._...

t l

l

4_ Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examp/es.' Boats, trailers, motors, personal watercraft, Hshing vessels, snowmobiles, motorcycle accessories

a No
Cl Ves

4_14 Make:
Model:
Vear:

Other information:

x..e.e_ vi . M..e,,_,_.em s ,i …
.
i

1
» .
1

l

,,,M ...,,,.,,,…_ ,, .,,.»._M.. ,, _i.._… _,_»

lf you own or have more than one, list here:

4.2_ Make;
Model;
Vear:

Other information:
l
l

5v Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ........................................................................................................................ ')

Official Form 106A/B

a Debtor 1 and Debtor 2 only
a At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Cl Debtor 1 only

a Debtor 2 only

Cl Debtor 1 and Debtor 2 only

a At least one of the debtors and another

a Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Cl Debtor 1 only

Cl Debtor 2 only

Cl Debtor 1 and Debtor 2 only

Cl At least one of the debtors and another

a Check if this is community property (see
instructions)

Schedule A/B: Property

Case number iii knownl

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property 'r'

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

page 3

 

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 17 of 56

Debtor 1 Rickey Locke Case number (i/lrnowni
First Name Middie Name Last Name

m Describe ¥our Personal and Household ltems

C t val fthe
Do you own or have any legal or equitable interest in any of the following items? u"en ue o

portion you own?
Do not deduct secured claims

 

or exemptions.
64 Househo|d goods and furnishings
Examp/es: Major appliances, furniture, llnens, china, kitchenware
m Yes. Describe ......... bedroom furniture k $ 800.00
7. Electronics
Examp/es: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
n No l l
m Yes. Describe .......... TV'S’ Computerl |aptop § $ 2,300.00
8. Co|lectibles of value
Examp/es: Antiques and flgurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
m No . , l ,i s , . _ t .i
n Yes. Describe .......... ' § $
9. Equipment for sports and hobbies
Examp/es: Sports, photographic, exercise, and other hobby equipment; blcycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
mNo i, l § , l ,i l l i_ ,_;
cl Yes. Describe .......... g § $
10. Firearms
Examp/es.' Pisto|s, rifles, shotguns, ammunition, and related equipment
m No l . , l , l , 1 ,
n Yes. Describe .......... : $
11.Clothes
Examp/es: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
cl No , , l . , ,
m Yes. Describe .......... everyday Wear’ Shoes $ 900.00
12.Jewe|ry
Examp|es: Everydayjewelry, costume jewelry, engagement rings, wedding rlngs, heirloom jewelry, watches, gems,
gold, silver
cl No
Y . ‘ . . 500.00
m es Describe Wedd|ng nngs $
134 Non-farm animals
Examp/es: Dogs, cats, birds. horses
m No s d , l, , l 1_
Cl Yes. Describe ........... f $
14_ Any other personal and household items you did not already list, including any health aids you did not list
m No __
cl Yes. Give specific $
information. ..............

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here .................................................................................................................................................... *)

S_4.M

 

 

 

Official Form 106A/B Schedule A/B: Property page 4

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 18 of 56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 R'ckey Locke Case number litknown)
FirstName Mlddle Name Last Name
mescribe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Cll"€"f Value °f the
portion you own?
Do not deduct secured claims
or exemptions
16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
l:.l No
m Ye$ ................................................................................................................................................................ Cash- 44444444444444444444444 $ 25.00
17. Deposits of money
Examples.' Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions. brokerage houses,
and other similar institutions |f you have multiple accounts with the same institution, list each.
m No
l;l Yes ..................... institution name:
17.1. Checking account: $
17.2. Checking account: $
1713v Savings account: $
17.4. Savings account: $
17.5. Cenificates of deposit; $
17.6. other financial account: $
17.7_ Other financial account: $
17.8. Other financial account: $
17_9_ Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples.' Bond funds, investment accounts with brokerage firms, money market accounts
m No
n Yes ................. lnstitution or issuer name:
$
$
$
19. Non-public|y traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
m No Name of entity: % of ownershlp:
l:l Yes. Give specific O% % $
information about Oo/
them ......................... ° %
0% %

 

Official Form 106A/B Schedule A/B: Froperty page 5

 

-“i-~r~* e. .

Case 19-11351-ab|

Debtor1 Rickey Locke

Doc 1 Entered 03/11/19 13:37:37 Page 19 of 56

Case number tit knowny

 

First Name Middie Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m No
l;l Yes. Give specific issuer namef
information about
them ....................... $
$
$
21_ Retirement or pension accounts
Examples.' interests in lRA, ER|SA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
m No
El Yes. List each
account separately. Type of account: institution name:
401(l<) or similar plan: $
Penslon plan: $
lRA: $
Retirement account: $
Keogh: $
Additional account $
Additional accounti $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples.' Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
m No
l;l Yes .......................... institution name or individual:
Electric: $
GaS: $
Heating oll: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
m No
cl Yes .......................... issuer name and description:
$
$

 

Official Form 106A/B

Schedule A/B: Property

page 6

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 20 of 56

Debtor 1 Rickey Locke Case number (irlrnowni

First Name Middle Name Last Name

24,|nterests in an education |RA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

mNo

n Yes """""""""""""""""""" institution name and description. Separately die the records of any interests.11 U.S.C. § 521(c):

 

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

mNo

a Yes. Give specihc
information about them.... $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: lnternet domain names, websites, proceeds from royalties and licensing agreements

mNo

a Yes. Give specific
information about them.... z $

27. Licenses, franchises, and other general intangibles
Examples; Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

mNo

cl Yes. Give specihc v
information about them_.._ $

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28.Tax refunds owed to you

mNo

a Yes. Give specihc information
about them, including whether
you already filed the returns State:
and the tax years. .......................

Federal:

Local: $

29. Family support
Examples.' Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement property settlement

mNo

a Yes. Give specific information ..............

Alimony: $
Maintenance: $
Suppolt: $
Divorce settlement: $
Property settlement $
30. other amounts someone owes you
Examples.' Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Sociai Security benefits; unpaid loans you made to someone else
m No
a Yes. Give specific information ...............
5

Official Form 106A/B Schedule A/B: Property page 7

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 21 of 56

Debtor 1 Rickey LOCke Case number litlrnownl
First Name Mlddle Name Last Name

 

31. interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner`s, or renter`s insurance

mNo

[:l Yes. Name the insurance company

Company name; Beneficiary; Surrender or refund value:
of each policy and list its value.

 

 

 

32. Any interest in property that is due you from someone who has died

|f you are the beneficiary of a living trust, expect proceeds from a life insurance policy_ or are currently entitled to receive
property because someone has died.

mNo

[:l Yes. Give specific information ..............

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples.' Accidents, employment disputes, insurance claims, or rights to sue
m No 1 __
[:l Yes. Describe each claim. ....................
‘ $
d
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims
m N° o o o
[:l Yes. Describe each claim. .................... §
5
35.Any financial assets you did not already list
[:l No §
m Yes. Give specific information ............ Wild Card exemption s 1’000_00
36 Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here .................................................................................................................................................... ') $ 11000'00

 

 

 

mscribe Any Business-Related Froperty You 0wn or Have an lnterest ln. List any real estate in part 1.

 

37_ Do you own or have any legal or equitable interest in any business-related property?
El No. co to Part 6.
[:l Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

38. Accounts receivable or commissions you already earned

l;l No
[:l Yes. Describe .......

39_ Office equipment, furnishings, and supplies
Examples: Business-related computers software, modems, printers, copiers, tax machines, rugs, telephones, desks, chairs, electronic devices

[:l No
l;l Yes. Describe .......

Official Form 106A/B Schedule AlB: Property page 8

 

 

 

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 22 of 56

Debtor 1 Rickey Locke Case number litl<nown>

First Name Middle Name Last Name

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

n No
El Yes. Describe .......

414|nventory
El No
El Yes. Describe _______

42_ interests in partnerships or joint ventures
El No
n Yes' Describe ~~~~~ Name of entity: % of ownership:
%
%
%

 

 

 

43_ Customer lists, mailing lists, or other compilations
El No
El Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

n No §
El Yes. Describe,....t.. j

44.Any business-related property you did not already list
n No

El Yes. Give specific
information .........

 

 

 

 

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here .................................................................................................................................................... -)

€6€6€6€6€6€6

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an lnterest ln.

|f you own or have an interest in farmland, list it in Part 1.

 

464 Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
q No. Go to Part 7.
El Yes. Go to line 47.

47_ Farm animals
Examples: Livestock, poultry, farm-raised fish

n No
n Yes __________________________

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

page 9

 

 

 

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 23 of 56

Debtor 1 Rickey Locke Case number <irknowni
First Name Middie Name Last Name

48. Crops-either growing or harvested

uNo

m Yes. Give specific
information _____________ ~ $

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

m No
m Yes ..........................

50_Farm and fishing supplies, chemicals, and feed

m No
m Yes ..........................

51_Any farm- and commercial fishing-related property you did not already list
m No

m Yes. Give specific
information ............ § $

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here .................................................................................................................................................... 9

 

 

 

Describe All Property You own or Have an lnterest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

mNo

m Yes. Give specific
information ............

 

54_Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9 $

 

 

 

List the Totals of Each Fart of this Form

 

55. Part 1: Total real estate, line 2 ............................................................................................................................................................. 9 $ O'OO

56_ Part 2: Total vehicles, line 5 $ O'OO

$ 4,500.00

57. Part 3: Total personal and household items, line 15

$ 1,000_00

58. Part 4: Total financial assets, line 36

59. Part 5: Total business-related property, line 45 $ O'OO
60. Part 6: Total farm- and fishing-related property, line 52 $ O‘OO
61 . Part 7: Total other property not |isted, line 54 + $ O-OO

62.Tota| personal property. Add lines 56 through 61. .................... $ 5'500'00 Copy personal property total -) +$ 5,500.00

 

63_ Total of all property on Schedule A/B. Add line 55 + line 62 .......................................................................................... $ 5'500'00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 24 of 56

Fill in this information to identify your case:

Debtor 1 Rickey Locke

First Name Middle Name Last Name

 

Debtor 2
(Spouse, iffiling) FirsiName Middle Name LasiName

 

United States Bankruptcy Court for ther District of Nevada

Case number a Check if this i$ an
("“"°W") amended filing

 

 

 

Official Form 1060
Schedule C: The Property You Claim as Exempt wis

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct information
Using the property you listed on Schedule A/B.' Property (Official Form 106A/B) as your source, list the property that you claim as exempt. if more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exemptl you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefitsl and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

merith the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing With you.

w You are claiming state and federal nonbankruptcy exemptions 11 U.SfC. § 522(b)(3)
[:l You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
:;lse;ription: B|ank $ a $ B|ank
Line from [;l 100% of fair market value, up to
schedule A/B_- any applicable statutory limit
3;':;",,"0": Household furnitur $ 800.00 [;| $ Nev. Rev_ Stat_ § 21_090(1)
Line from m 100% of fair market value, up to (b)
Schedule A/B; '6_ any applicable statutory limit
§;'§;,ip“on: M_ $ 2,300.00 n $ Nev. Rev. stat § 21.090(1)
Line from m 100% of fair market value, up to (b)
Schedule A/B: _L__ any applicable statutory limit

34 Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

MNo

[:l Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
[:l No
[:l Yes

Official Form 1060 Schedule C: The Property You Claim as Exempt page 1 of__

 

 

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 25 of 56

 

 

 

 

Debtor1 Rickey Locke Case number munownl
First Name Middie Name Last Name
mAdditional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief Nev. Rev. Stat. § 21 .090(1)
description; Clothes $ 900.00 n $ (b)
Line from 1 1 la 100% of fair market valuel up to

Schedu/e A/B_~ any applicable statutory limit

Brief .
description; w $ 1 ,000.00 a $

m 100% of fair market value, up to

Nev. Rev. Stat. § 21.090(2)

 

 

 

 

 

 

 

 

 

 

L'ne from

S|¢hedu/e A/B_- Y_ any applicable statutory limit
:;lse;nption‘ blew/emt $ 500_00 M $ i\:)€V. R€V. Stat. § 21.090(1)
Line from 12 0 100% of fair market valuel up to ( )
Schedu/e A/B; _ any applicable statutory limit
Brief

description; $ m $

Line from 0 100% of fair market value, up to
Schedu/e A/B_» any applicable statutory limit
Brief

description: $ 0 $

Line from 0 100% of fair market value, up to
schedule A/B; _ any applicable statutory limit
Brief

description; ___-___ $ [:l $

Line from m 100% of fair market value, up to
Schedu/e A/B; _ any applicable statutory limit
Brief

description; ____-__ $ m $

Line from 0 100% of fair market value, up to
Schedu/e A/B; any applicable statutory limit
Brief

description; __--_--_ $ m $

Line from m 100% of fair market value, up to
Schedu/e A/B; _ any applicable statutory limit
Brief

description; __--_--_ $ m $

Line from [:l 100% of fair market valuel up to
Schedu/e A/B; _ any applicable statutory limit
Brief

description; $ cl $

Line from 0 100% of fair market valuel up to
Schedu/e A/B_- any applicable statutory limit
Brief

description; __--_--_ $ m $

Line from 0 100% of fair market value, up to
Schedu/e A/B_- _ any applicable statutory limit
Brief

description; ___ $ 0 $

Line from 0 100% of fair market value, up to
Schedule A/B: _ any applicable statutory limit

Official Form 1060 Schedule C: The Property You Claim as Exempt page _ of _

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 26 of 56

Fill in this information to identify your case:

 

Debto,l Rickey Locke

First Name Midd|e Name Last Name

 

Debtor 2
(Spou$e, il filing) First Name Midd|e Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number

iiiknowni C] check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
g No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
El Yes. Fiii in ali or the information beiow.

m List Aii secured ciaims
Column A Column B Column C

2. List all secured claims. lf a creditor has more than one secured claiml list the creditor separately Amount of claim Value al collatlal.al unsecured
for each claim. |f more than one creditor has a particular claim, list the other creditors in Part 2. Do nol deduct the that supp°ns this pol/lion
As much as possible, list the claims in alphabetical order according to the creditor's name. value °lwllaleral. claim llany

Describe the property that secures the claim: $ $ $

 

Creditors Name l

 

 

 

 

 

Number Street l
As of the date you file, the claim is: Check all that apply_
n Conlingenl
E] unliquidated
City State ZlP Code a Dlspuled
Wh° °Wes the debf? Check One- Nature of lien. check air that appiy_
n Debtor 1 On|y n An agreement you made (such as mortgage or secured
El Debtor 2 only car loan)
n Debtor 1 and Debtor 2 only n Statutory lien (such as tax lien, mechanic’s lien)
n At least one of the debtors and another n Judgment lien from a lawsuit

n Other (including a right to offset)
n Check if this claim relates to a

community debt

t'?aisf's§¢!'?=*n¢i!r'¢d _ t .i '-a§¥__,_‘_ disif§efe?°e“,m"“"',be'_t__. _ _ ,, _ ,, , , t .
|ig] Describe the property that secures the claim: s $ $

 

 

 

Creditors Name

 

 

 

 

 

Number Street
As of the date you fiie, the claim is: Check all that apply
n Contingent
n Unliquidated
City State ZlP Code n Dlspuled
Wh° °We$ the debf? Check O"e» Nature of |ien. Check all that app|y_
n Debtor 1 0an n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)

n Debtor 1 and Debtor 2 only Statutory lien (such as tax lienl mechanic`s lien)

n At least one of the debtors and another Judgmem lien from a |aWSUil

Other (inciuding a right to offset)

UUU

n Check if this claim relates to a
community debt

t ,'?,?3§.9§‘2$1!!2§,"1¢“_:!§°' law digi$§,ef asseiinfwivb¢f __

Add the dollar value of your entries in Column A on this page. Write that number here:

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of___

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 27 of 56

Fill in this information to identify your case:

Rickey Locke

First Name

Debtor 1

 

Middle Name Last Name

Debtor 2
(Spouse, if nling) First Name

 

Midcl|e Name List Name

United States Bankruptcy Court for the: District of Nevada

 

El check if this is an

Case number amended tiling

(lf knownl

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPRlORlTY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106AlB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

m List All of Your PR|OR|TY Unsecured Claims

 

12/15

 

 

1. Do any creditors have priority unsecured claims against you?

m No. Go to Part 2.

n Yes.

2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claiml list the creditor separately for each claim. For
each claim |isted, identify what type of claim it is. if a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. lf you have more than two priority
unsecured claims, h|| out the Continuation Page of Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of c|aim, see the instructions for this form in the instruction booklet.)

 

2.1

 

 

 

Priority Creditors Name

 

Number Street

 

 

City State ZlP Code
Who incurred the debt? Check one.
n Debtor 1 only

n Debtor2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another
ij Check if this claim is for a community debt

ls the claim subject to offset?
n No
.C,'_ Yes

|2.2 l

Priority Creditor's Name

 

Number Street

 

 

city state ziP code
Who incurred the debt? Check one.
n Debtor 1 only

n Debtor2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?
n No
ij Yes

Ofticial Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim Priority

amount

Nonpriority
amount

Last 4 digits of account number 5 $ $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply
ij contingent

D unliquidated

n Disputed

Type of PRlOR|TY unsecured claim:

n Domestic support obligations
n Taxes and certain other debts you owe the government

n Claims for death or personal injury while you were
intoxicated

n Other. Speclfy

 

 

Last 4 digits of account number _ __ _ _ $ 5 5

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply
n Contingent

n Unliquidated

n Disputed

Type of PRlORlTY unsecured claim:
n Domestic support obligations
Taxes and certain other debts you owe the government

intoxicated

Cl
n Claims for death or personal injury while you were
Cl other specify

 

page 1 of _

Case 19-11351-abl

Debtor1 Rickey Locke

 

First Name Middle Name Last Name

m List All of Your NONPR|OR|TY Unsecured Claims

DOC 1 Entered 03/11/19 13:37:37 Page 28 of 56

Case number lllloiownl

 

3. Do any creditors have nonpriority unsecured claims against you?

n No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim il is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

LOBEL F|NANC|AL

 

Nonpriority Creditor’s Name

PO BOX 3000

 

Number Street

92803

 

ANAHE|Ml CA

City State ZlP Code
Who incurred the debt? Check one_

a Debtor 1 only

m Debtor?_ only

a Debtor 1 and Debtor 2 only

w At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

w No
m Yes

E;| 'WesrLAK`Ei`=iNANciAL""séRi)i"’""

ix..s.,. ...e~\¢. e…s,,.….»-t»,,.t,\.,,l~.….t_ des …“~.,t.tw»...»~

 

Nonpricrity Creditors Name

4751 WlLSHlRE B

 

Number Street

90010

 

Los Angeies CA

City State ZlP Code

Who incurred the debt? Check one.

m Debtor 1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

U Check if this claim is for a community debt

ls the claim subject to offset?

m No
m Yes

m AMER|CAN FlRST FlNANCE l

 

Nonpriority Creditor's Name

7330 W. 33RD STREET NORTH STE. 112

 

 

Number Street
Wichita KS 67205
City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

a Debtor 2 only

a Debtor 1 and Debtor 2 only

m At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

q No
m Yes

Official Form 106E/F

Total claim

Last 4 digits of account number __

___ $

9_2/1_0/29@

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

m Contingent
Unliquidated
a Disputed

Type of NONPR|OR|TV unsecured claim:

a Student loans

m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

g Other. Specify

 

Last 4 digits of account number ___ ___ ___ __ $
When was the debt incurred? 02/10/2016

As of the date you file, the claim is: Check all that apply.

m Contingent
v Unliquidated
m Disputed

Type of NONPR|OR|TV unsecured claim:

m Student loans

a Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

61 other specify |n Co|lections/Charge~off

 

1,723.00

Last-1 digits of account number __ ___ ___ ___ $

06/25/2016

When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

m Contingent
g Unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts
U other specify unsecured loan

Schedule E/F: Creditors Who Have Unsecured Claims

7,165.00

`5.178.00

page _ of _

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 29 of 56

newell Rickey Locke

 

First Name Middle Name Last Name

Case number lirr/iownl

w Your NCNPRlORlTY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

 

 

ENHANCED RECOVERY COMPAN

 

 

Nonpriority Creditors Name

 

 

PO BOX 57547

Number Street

JACKSONVll_LE, Fl_ 32241
City State ZlP Code

Who incurred the debt? Check one.

q Debtor l only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

g No
Cl Yes

 

AD ASTRA RECOVERY SERV|C

 

Nonprlorlty Creditor's Name

7330 W 33RD ST NORTH SU|TE 118

 

 

Number Street
WlCHl`l'A, KS 67205
City State ZlP Code

Who incurred the debt? Check one

q Debtor 1 only

a Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

g No
Cl Yes

BYL SERV|CES

 

Nonpriority Creditor`s Name

301 LACEY STREET

 

 

Number Street
WEST CHESTER, PA 19382
City State ZlP Code

Who incurred the debt? Check one

q Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

a At least one of the debtors and another

m Check if this claim ls for a community debt

ls the claim subject to offset?

m No
Cl Yes

Official Form 106E/F

Last4 digits of account number _

___ _ __ s 250.00

When was the debt incurred? 07/03/2018

As of the date you file, the claim is: Check all that apply.

n Contingent
q unliquidated
a Disputed

Type of NONPR|OR|T¥ unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debts to pension or proht-sharing plans, and other similar debts

m Other. Specify 11 AT T U V

240. 00

_____ $

Last 4 digits of account number __
When was the debt incurred? 10/07/2013

As of the date you file, the claim is: Check all that app|y.

a Contingent
q unliquidated
a Disputed

Type of NONPR|OR|T¥ unsecured claim:

a Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debls to pension or profit-sharing plans, and other similar debts

al one specify 12 RAPlD cAsH 5

 

- ……t t …\W… s s sa.»..ts.~~,t…,c salesman .»t.ot-sott,....a...s…te

$_14£@

Last 4 digits of account number _

When was the debt incurred? 07/01/2018

As of the date you file, the claim is: Check all that apply.

a Contingent
q unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debls to pension or profit-sharing plans, and other similar debts

m Other. specify 10 SOUTHWEST GAS CORP

 

Schedule Ele Creditors Who Have Unsecured Claims page_of_

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 30 of 56

Debtor1 Rickey Locke

First Name Middle Name Last Name

m Add the Amounts for Each Type of Unsecured Claim

 

Case number (ilk,iown)

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total claims
from Part 2

Official Form 106E/F

6a.

6b.

6c.

6d.

6e.

6h.

6i.

Domestic support obligations

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Tota|. Add lines 6f through 6i.

6a.

6b.

Sc.

6d.

6e.

6f.

6g.

6h.

6i.

6j.

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
$ 0.00
+ s 0.00
s 0.00
Total claim
$ 0.00
s 0.00
$ 0.00
+ s 14,696.00
$ 14,696.00

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page _ of _

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 31 of 56

Fill in this information to identify your case:

Debtor Rickey Locke

First Name Middle Name Last Name

 

Debtor 2
(Spouse ll filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number . . .
iii known n Check if this is an

amended filing

 

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/1s

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lt more space is needed, copy the additional page, till it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired |eases?
m No. Check this box and file this form with the court with your other schedules You have nothing else to report on this form.
m Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B.‘ Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZlP Code

2,2

 

Name

 

Number Street

 

City State ZlP Code
2.3

 

Name

 

Number Street

 

City State ZlP Code
2.4

 

Name

 

Number Street

 

City State ZlP Code
2.5

 

Name

 

Number Street

 

City State ZlP Code

Official Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1 of_

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 32 of 56

Fill in this information to identify your case:

Debtor1 Rickey Locke

First Name Middle Name Last Name

Debtor 2
(Spouse, if tiling) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: D'smct of Nevada

 

Case number
(lf known)

 

L`.| check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. |f two married people
are filing together, both are equally responsible for supplying correct information. |f more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.)

m No
n Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin_)

n No. Go to line 3.
n Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

DNo

n Yes. ln which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, fenner spouse, or legal equivalent

 

Number Street

 

City State ZlP Code

3. |n Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106ElF), or Schedule G (Official Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1.' Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
Cl Schedule D, line
Name
Cl Schedule E/F, line
Number Street n Schedule G, line
City State ZlP Code
3.2
Cl Schedule D, line
Name
Cl Schedule E/F, line ____
Number Street Cl Schedule G, line
City State ZlP Code
3.3
Cl Schedule D, line
Name
Cl schedule E/F, line___
Numbe' S"ee‘ Cl Schedule G, line
City State ZlP Code

Official Form 106H Schedule H: Your Codebtors page 1 of __

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 33 of 56

Fill in this information to identify your case:

nebio,i Rickey Locke

First Name Mlddle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: D'smct of Nevada

Case number Check if this i$l

(lt known)
m An amended filing

n A supplement showing postpetition chapter 13
income as of the following date:

Official Form 106| m
Schedule l: Your income 12/15

Be as complete and accurate as possible. |f two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. |f you are married and not filing joint|y, and your spouse is living with you, include information about your spouse.
|f you are separated and your spouse is not h|ing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

m Describe Employment

1, Fill in your employment
information Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

lf you have more than one job,
attach a separate page with

information about additional Employment status n Employed n Employed
employers. m Not employed n Not employed
|nclude part-time, seasonal, or
self-employed work.

Occupation

 

Occupation may include student
or homemaker, if it applies.

Employer’s name

 

Employer’s address

 

Number Street Number Street

 

 

 

City State ZlP Code City State ZlP Code

How long employed there?

m Give Details About Monthly lncome

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated.

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. lf you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-Hling spouse

 

2, List monthly gross wages, salary, and commissions (before all payroll

 

deductions). lf not paid monthly, calculate what the monthly wage would be. 2. $ 0 00 $
3. Estimate and list monthly overtime pay. 3. + 5 0~00 + 5
4, Calcu|ate gross income. Add line 2 + line 3. 4. $ 0-00 $

 

 

 

 

 

Official Form 106| Schedule |: Your income page 1

Debtor 1 Rickey Locke Case number (irknownl
First Name Middio Name Last Name
For Debtor 1 For Debtor 2 or
hog-filing sgouse
Copy line 4 here ............................................................................................... ') 4. $M $
5. List all payroll deductions:
5a. Tax, Medicare, and Sociai Security deductions 5a. $ 0.00 $
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $
5c. Voluntary contributions for retirement plans 5c. $ 0~00 $
5d. Required repayments of retirement fund loans 5d. $ 0»00 $
5e_ insurance 5e_ $ 0-00 $
5f. Domestic support obligations 5f. $ 0-00 $
59. Union dues 59. $_M s
5h. Other deductions. Specify: NA 5h. $ 0.00 + $
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 59 + 5h. 6. $ 0.00 $
7. Calcu|ate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 0-00 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total s 0 00 s
monthly net income. 8a. _'
8b. interest and dividends 8b. $ 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimonyl spousal support, child support, maintenance, divorce s 0 00 s
settlement, and property settlement 8c. _`
8d. Unemp|oyment compensation 8d4 $M
8e. Sociai Security 8e. $ ZZ] gm
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (beneflts under the Supplemental
Nutrition Assistance Program) or housing subsidies
Specify; Food Stamps gf_ s 159,00 $
89. Pension or retirement income Sg. s 0.00 5
8h_ Other monthly income. Specify: NA 8h_ + $ O_OO + $
9. Add all other income. Add lines 8a + 8b + 80 + 8d + 8e + 8f +89 + 8h. 9. $ 921 .OO $
10. Calcu|ate monthly income. Add line 7 + line 9. 0 _ 921 00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $M + s _ s `
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your househo|d, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: Fo°d Stamp$ 11_ + 5 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certa/`n Statistical /nformat/'on, if it applies 124 $M.
Combined

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 34 of 56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13. Do you expect an increase or decrease within the year after you file this form?

Cl

No.

monthly income

 

Yes. Explain:

 

 

Official Form 106| Schedule |: Your income

page 2

 

 

 

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 35 of 56

Fill in this information to identify your case:

 

Debtor1 Rickey Locke

 

 

 

First Name Middle Name LastName Check if this is:
Debtor 2 .
(Spouse, iii'l|ing) FirstName Middle Name LastName n An amended mmg
_ , El A supplement showing postpetition chapter 13
united States Bankruptcy Court for the: Distrle Of Nevada expenses as of the follovl/ll,lg date:
Case number m
(|fknown)

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m Describe Your Household

1_ is this a joint case?

 

iZ No. Go to line 2.
cl Yes. Does Debtor 2 live in a separate househo|d?

cl No
n Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Do you have dependents? n No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and d Yes_ Fiii out this information for Debtor1 or Debtor 2 age with you?
Debtor 2. each dependent .......................... cl
Do not state the dependents’ SOn 1 la N°
names. Yes
n No
n Yes
n No
cl Yes
n No
n Yes
n No
n Yes
3. Do your expenses include g No

expenses of people other than n
yourself and your dependents? Yes

m Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule /: Your lncome (Official Form 106|.) Y°Ur expenses
4_ The rental or home ownership expenses for your residence. include first mortgage payments and
$ 600.00
any rent for the ground or lot. 4.

if not included in line 4:

4a Real estate taxes 4a_ $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b_ $ 0.00
4<:. Home maintenance, repair, and upkeep expenses 4<:. $ 0.00
Ad. Homeowner‘s association or condominium dues Ad_ $ 0.00

Official Form 106J Schedule J: Your Expenses page 1

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 36 of 56

oebio,i Rickey Locke

16.

17.

18.

20,

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

4 Uti|ities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c Telephone, cell phone, lnternet, satellite, and cable services

6d. Other. Specify: NA

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a Life insurance
15b, Health insurance
15a4 Vehicle insurance

15d. Other insurance Specify: NA

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: NA

installment or lease payments:

17a_ Car payments for Vehicle 1

17b, Car payments for Vehicle 2

17c. Other. Specify: NA

17d4 Other. Specify: NA

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your lncome (Official Form 106|).

Other payments you make to support others who do not live with you.

Specify: NA

Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: Your Income.

20a Nlortgages on other property

20b4 Real estate taxes

20e_ Property, homeowner’s, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner’s association or condominium dues

Official Form 106J Schedule J: Your Expenses

Case number urknawnl

6a.
6b_
6c

6d.

10.

11.

12.

13.

14.

15b.
15<:.

15d.

16.

17a.

17b.

17c,

17d.

18.

19.

20a

20b.

200.

20d.
20e_

Your expenses

$

€B€B€B€B€B€B€B€BM

€B€B€B€B

€B€B€B€B

€B€B€B€B€B

 

0.00

244.00
0.00

100.00
0.00

150.00
100.00
0.00
30.00
0.00

100.00

0.00
0.00

0.00
0.00

185.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00
0.00
0.00

0.00

page 2

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 37 of 56

Debtor 1 Rickey Locke Case number iirknowni

First Name Middie Name Last Name

21. other. specify; NA

22. Calcu|ate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b, The result is your monthly expenses.

23. Calcu|ate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule /.

23b4 Copy your monthly expenses from line 22c above

23<:. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24, Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modincation to the terms of your mortgage?

m No.
m Yes. Explain here:

Official Form 106J Schedule J: Your Expenses

21.

22a ,

22b,

22c.

23a.

23b.

230.

l s 1,509.00§
l s 0.00

l s 1,509.00

s 921 .00

_$ 1,509.00

 

s -588.00

 

 

 

page 3

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 38 of 56

Fill in this information to identify your case:

Debtor1 RiCkey Locke

First Name Middie Name Last Name

 

Debtor 2
(Spouse, if hiing) First Name Middle Name Last Name

 

United States Bankruptcy Court fortth District Of Nevada

Case number
(ll known)

 

D cheek if this is an
amended filing

 

 

Official$Form 106Dec
Declaration About an individual Debtor’s Schedules izns

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- sign Bel°w

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

DNo

M Yes4 Name of person Curtis Thomas . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (thciai Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

QCtQ/Ur, x

 

 

 

Signature of Deb or 1 Signature ot Debtor 2
Date 03/03/2019 Date
MM/ no / YYYY MM/ DD/ YYYY

Official Form 106Dec Declaration About an individual Debtor’s Schedu|es

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 39 of 56

Fill in this information to identify your case:

Debtor1 Rickey Locke

First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Midd|e Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number

iiikn°wni El Check ir this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for individuals Filing for Bankruptcy 04/16

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

m Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

d Married
n Not married

2_ During the last 3 years, have you lived anywhere other than where you live now?

MNo

n Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
n Same as Debtor 1 n Same as Debtor 1
From From
Number Street Number Street
To To
City State ZlP Code City State ZlP Code
n Same as Debtor 1 n Same as Debtor 1
From From
Number Street Number Street
To To
City State ZlP Code City State ZlP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Commun/`ty property
states and territories include Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisoonsin.)

n No
M Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H),

m Explain the Sources of Your income

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

Case 19-11351-ab|

Debtor1 Rickey Locke

DOC 1 Entered 03/11/19 13:37:37 Page 40 of 56

 

First Name Middle Name

Last Name

Case number iiiknowm

 

4, Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses including part-time activities
if you are nling a joint case and you have income that you receive together, list it only once under Debtor 1.

MNo

Cl Yes. Fill in the details

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,20]8 )
YYYv

For the calendar year before that:

(January 1 to December 31 , 2017 )
YYYY

Debtor 1

Sources of income
Check all that apply,

a Wages, commissions
bonuses tips

a Operating a business

a Wages, commissions
bonuses tips

n Operating a business

n Wages, commissions
bonuses tips

a Operating a business

Gross income

(before deductions and
exclusions)

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Sociai Security,
unemployment and other public benth payments; pensions; rental income; interest; dividends; money collected from iawsuits; royalties; and
gambling and lottery winnings lf you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Debtor 2

Sources of income
Check all that apply.

a Wages, commissions
bonuses tips

a Operating a business

a Wages, commissions
bonuses tips

n Operating a business

n Wages, commissions
bonuses tips

n Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Gross income

(before deductions and
exclusions)

n No
l] Yes. Fiii in the details
Debtor 1 Debtor 2
Sources of income Gross income from Sou rces of income Gross income from
Describe below. each 5°“"°9 Describe below. each S°u'Ce
(before deductions and (before deductions and
exclusions) exclusions)

 

 

 

- _SSL_____
From January1 of current year until $ 1.542~00
the date you filed for bankruptcy:
For last calendar year: SS| $ 9»252-00
(January 1 to December 31,2018 )

YYYY
For the calendar year before that: SS| $ 9,252-00

 

(January 1 to December 31,2017 )
Yva

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

Case 19-11351-ab|

Debtor t Rickey LO Cke

Case number iiiimowni

 

First Name

Midd|e Name

Last Name

m List Certain Payments You Made Before ¥ou Filed for Bankruptcy

DOC 1 Entered 03/11/19 13:37:37 Page 41 of 56

 

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

0 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
l‘incurred by an individual primarily for a personal, family, or household purpose."

During the 90 days before you tiied for bankruptcy, did you pay any creditor a total of $6,425* or more?

n No. Go to line 7.

n Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations such as

* Subject to adjustment on 4/01/19 and every 3 years after that for cases ti|ed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

m Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

m No. Go to line 7.

n Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Official Form 107

Creditor's Name

Dates of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

City

State ZlP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZlP Code

 

Creditor's Name

 

Number

Street

 

 

city

State ZlP Code

Statement of Financial Affairs for individuals Filing for Bankruptcy

Was this payment for...

El Mortgage

n Car

El credit card

n Loan repayment

n Suppliers or vendors

El Other

n Mortgage

n Car

El credlt card

n Loan repayment

n Suppliers or vendors
n Other

n Mortgage

n Car

[] credit card

n Loan repayment

n Suppliers or vendors
El other

page 3

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 42 of 56

Debtor1 Rickey Locke

Case number luknown)
First Name Midd|e Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
lnsiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in contro|, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. |nclude payments for domestic support obligations,
such as child support and alimony.

MNo

m Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
|nsider‘s Name
Number Street
City State ZlP Code
$ $

 

|nsider's Name

 

Number Street

 

 

City State ZlP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

|nclude payments on debts guaranteed or cosigned by an insider.

MNo

m Yes. List all payments that benefited an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
paymem paid owe |nclude creditor's name
lnsider‘s Name $ $
Number Street
City State ZlP Code
$ $

 

|nsider"s Name

 

Number Street

 

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 43 of 56

Debtor1 R|Ckey Locke Case number <rknewri)
First Name M`idd|e Name Last Name

identify Legal Actions, Repossesslons, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications
and contract disputes.

MNo

El Yes. Fiii in the detaiis.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
case titie court Name cl P€nding
cl On appeal
Number Street n Concluded
Case number
City State ZlP Code
Case title com Name cl Pending
cl On appeal
Number Street cl Concluded
Case number
City State ZlP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or |evied?
Check all that apply and fill in the details below.

iii No. soto iine11.
El Yes. Fiii in the information beiow.

Descrlbe the property Date Value of the property

 

Creditor’s Name

 

Number street Explain what happened

m Property was repossessed.

 

m Property was foreclosed
m Property was garnished

 

city state ziP code m Property was attached seized, or |evied.

Descrlbe the property Date Value of the property

 

Creditor's Name

 

Number Street
Explain what happened

Property was repossessed.

 

Property was foreclosed

 

r e ' .
City State ZlP Code P op ny Was gam|shed

UUUE]

Property was attached seized, or levied

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 44 of 56

Debtor1 Rickey LOCke Case number <rrknewn)

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

mNo

E| Yes. Fiii in the detaiis.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor’s Name
$
Number Street
City State ZlP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

m No
n Yes

must Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

mNo

n Yes. Fi|| in the details for each gift.

 

 

 

 

 

 

 

 

Glfts with a total value of more than 3600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
city State ZlP code
Person’s relationship to you
Gifts with a total value of more than 3600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State ZlP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for lndividuals Filing for Bankruptcy page 6

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 45 of 56

Debtor 1 Rickey LOCke

Case number tirkrrowm
First Name Midd|e Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

MNO

cl Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charity's Name

 

 

Number Street

 

City State ZlP Code

m List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

UNO

D Yes. Fiii in the deteiis.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred t t z _ y loss lost
|nclude the amount that insurance has paid List pending insurance
claims on line 33 of Schedule A/B: Property.
$

 

List Certain payments or Transfers

16_ Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

|nclude any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

cl No
EZl Yes. Fiii in the details

 

 

 

 

 

 

_ Description and value of any property transferred Date payment or Amount of payment

CUl‘flS Thomas transfer was

Person who was Pai<i made

451 Nems B|vd Petition Preparer

Number Street 02/28/2019 $ 150.00
$

Las Vegas NV 89110

City State ZlP Code

bk.thoma557@gmai|.com

Email or website address

 

Person Who Made the Payment. it Not Vou

Official Form 107 Statement of Financial Affairs for lndividuals Filing for Bankruptcy page 7

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 46 of 56

Debtor 1 Rickey LOCK€ Case number tr/krrovim)

First Name Midd|e Name Last Name

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZlP Code

 

Email or website address

 

Person Who Made the Payment. if Not You

g 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNo

El Yes. Fiii in the detaiis.

 

 

 

Descrlption and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
$
Number Street
$

 

City State ZlP Code

18_ Within 2 years before you filed for bankruptcy, did you se|l, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
|nclude both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
M No
a Yes. Fill in the detai|s.

Descrlption and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZlP Code

Person’s relationship to you

 

Person Who Receivecl Transfer

 

Number Street

 

 

City State ZlP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for lndividuals Filing for Bankruptcy page 8

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 47 of 56

Debtor1 Rickey Locke

First Name Midd|e Name Last Name

Case number tirirnewn)

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices_)

MNo

a Yes. Fill in the detai|s.

Descr|pt|on and value of the property transferred Date transfer
was made

Name of trust

 

List Cortain Financial Accounts, Instruments, Slfe Doposlt Boxo¢, and Storage Units

 

5 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held iri your name, or for your benefit,
closedl sold, moved, or transferred?
|nclude checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

MNo

ill Yes. Fiii in the detaiis.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial institution
XXXX- a Checking $
Number Street a savings

a Money market

 

a Brokerage

 

 

City State ZlF Code a other
XXXX- cl checking $
Name of Financial institution
a Savings
Number street a Money market

 

 

a Brokerage
a other

 

city state ziP code

g 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

MNo

El Yes. Fiii in the detaiis.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
a No
Name of Financial institution Name a Yes
Number Street Numb" sued
City State ZIF Code

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 48 of 56

Debtor 1 Rickey Locke Case number tirknewrn
First Name Middle Name Last Name

 

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
m No
Ei ves. Fiii in the detaiis.

 

 

 

 

Who else has or had access to |t? Describe the contents Do you still
have |t?
a No
Name of Storage Fac|llty Name a yes
Number Street Number Street

 

 

City State ZlP Code

 

City State ZlP Code

m identify Property ¥ou l-Iold or control for $omeono Elso

 

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.
No
a Ves. Fill in the details.
Where ls the property? Descrlbe the property Value

 

Owner’s Name s

 

“ " Street
Number Street

 

 

 

City State ZlP Code

 

City State ZlP Code

Part 10: Give details About Environmental information

 

For the purpose of Part 10, the following definitions apply:

l Environmental law means any federa|, state, or local statute or regulation concerning pollutionl contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or materia|.

l $ite means any location, facility, or property as defined under any environmental |aw, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

v Hazardous material means anything an environmental law dennes as a hazardous waste, hazardous substance, toxic
substance, hazardous materia|, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notihed you that you may be liable or potentially liable under or in violation of an environmental law?

MNo

D ves. Fiii in the detaiis.

 

 

Governmenta| unit Environmental lawl if you know lt Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZlP Code

 

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

Case 19-11351-ab| Doc 1 Entered 03/11/19 13:37:37 Page 49 of 56

Debtor 1 Rickey LO Cke Case number tirknowm
First Name Middle Name Last Name

25. Have you notified any governmental unit of any release of hazardous materia|?

MNo

cl Yes. Fill in the details.

 

 

 

Governmenta| unit Environmental |aw, if you know lt Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZlP Code

 

City State ZlP Code

26. Have you been a party in anyjudicia| or administrative proceeding under any environmental law? include settlements and orders.

MNo

Ei Yes. Fiii in the detaiis.

 

 

 

 

 

Court or agency Nature of the case :;asteus of the
Case title
Court Name n pendmg
a on appeal
Number Street n Concluded
case '“""be' city state ziP code

m Give Detaile About Your Business or Connectione to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
cl A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
cl A member of a limited liability company (LLC) or limited liability partnership (LLP)
m A partner in a partnership
m An ofhcer, director, or managing executive of a corporation

m An owner of at least 5% of the voting or equity securities of a corporation

w No. None of the above applies. Go to Part 12.
m Yes. Check all that apply above and fill in the details below for each business,
Describe the nature of the business Employer identification number
Do not include Sociai Security number or lTlN.

 

Business Name

 

Number Street
Name of accountant or bookkeeper Dates business existed

 

From To

 

City State ZlP Code
Describe the nature of the business Employer identification number
Do not include Sociai Security number or lTlN.

 

Business Name

 

 

E|N: __-_______
Number Street
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 11

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 50 of 56

Debtor 1 Rickey Locke Case number limon
First Name Midd|e Name Last Name

 

Employer identification number
Do not include Sociai Security number or lTlN.

Describe the nature of the business

 

Business Name

Eth -

 

Number s"°°' Name of accountant or bookkeeper Dates bUS|n€SS exis\ed

 

From To

 

C|ty State Z|F Code

28. Within 2 years before you filed for bankruptcyl did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other parties.

[:l No
lIl Yes. Fill in the details below.

Date issued

 

Name MM l DD l YYYV

 

Number Street

 

 

City State ZiF Code

l have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

XM//éctp/UW, X

 

 

Signature of Dé€tor 1 Signature of Debtor 2
pate 03/03/2019 pate

Did you attach additional pages to Your Statement of Financial Affairs for lndividuals Filing for Bankruptcy (Official Form 107)?

w No
[:l Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

[:lNo

m Yes. Name of person Curtis Thomas . Attach the Bankruptcy Petit/'on Preparer’s Notice,
Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 51 of 56

Fill in this information to identify your case:

Debtor1 Ric@/ Locke

First Name Middle Name Last Name

 

Debtor 2
(Spouse, ii filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the; District of Nevada

Case number n Check if this is an
(" k"°W") amended filing

 

 

 

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 ms

 

lf you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

mist Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
information below.

 

 

 

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor’s cl Surrender the property. a NO
name: NA
cl Retain the property and redeem it. m Yes
De c ' t' n of
pr°;;;$y'o cl Retain the property and enter into a
securing debt Reaffirmation Agreement.
cl Retain the property and [exp|ain]:
Credit°"s cl Surrender the property. cl No
name:
cl Retain the property and redeem it. m Yes
De ‘ ' n o
pr°;::$;‘o f cl Retain the property and enter into a
securing debt Reaffirmation Agreement.
cl Retain the property and [exp|ain]:
gr¢:it°"'$ cl Surrender the property. cl No
a e:
D cl Retain the property and redeem it. m Yes
escri tion f
prope:y o cl Retain the property and enter into a
securing debt Reaffirmation Agreement.
cl Retain the property and [exp|ain]:
:;;?;t_°"'s a Surrender the property. a No
‘ cl Retain the property and redeem it, m Yes
Descri tion of
prope:y cl Retain the property and enter into a

securing debt Reaffirmation Agreement.
cl Retain the property and [exp|ain]:

 

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 52 of 56

Debtor1 Rickey Locke Case number (/ri<nawn)

First Name Mldd|e Name i.ast Name

mist Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

Lessor’s name: n No
C| Y

Description of leased es

property:

Lessor‘s name: a No
El Y

Description of leased es

property:

Lessor’s name: n No

Descriptlon of leased m Yes

property:

Lessor‘s name: m No
a Yes

Description of leased

property:

Lessor‘s name: n No
n Yes

Description of leased

property:

Lessor‘s name: n No
m Yes

Description of leased

property:

Lessor’s name: n No
a Yes

Description of leased
property:

 

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease,

X\/HLC/A/@:t@,®%. x

 

 

Signature of Deb(m Signature of Debtor 2
Date 03/03/2019 Da,e
MM/ 00 / YYYY MM/ i:)D/ vYYv

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 53 of 56

Fill in this information to identify your case:

Check one box only as directed in this form and in

Form 122A-1Supp:

 

Debtor1 Rickev Locke

 

 

 

First Name Midd|e Name Last Name _ _
w 1. There is no presumption of abuse.
Debtor 2
(Spouse iff"i"g) Fim~=m¢ M‘dd'¢ N=m¢ L“t N=m¢ n 2. The calculation to determine if a presumption of
_ _ abuse applies will be made under Chapter 7

United States Bankruptcy Court for the: District of Nevada Means Test Ca/¢u/a{/on (Off|cia| Form 122A_2)_
Case number n 3. The Means Test does not apply now because of
("k"°W") qualified military service but it could apply later.

 

 

cl Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly income 12/15

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for being accurate. |f more
space is needed, attach a separate sheet to this form. |nclude the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). |f you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumptlon of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

m Calcu|ate Your Current Monthly lncome

1. What is your marital and filing status? Check one on|y.

n Not married. Fill out Column A, lines 2-11.
n Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

m Married and your spouse is NOT filing with you. ¥ou and your spouse are:
n Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

m Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101 (10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31 . lf the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column on|y. |f you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. ¥our gross wages, salary, tips, bonuses, overtime, and commissions 00
(before all payroll deductions). $_Q-- 5
3. Alimony and maintenance payments. Do not include payments from a spouse if 3 0 00 3

Column B is filled in.

5 4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. |nclude regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. include regular contributions from a spouse only if Column B is not 0 00
filled in. Do not include payments you listed on line 3. 5 ‘ 5

5. Net income from operating a business, profession,

or farm Debtor 1 Debtor 2

 

 

Gross receipts (before all deductions) $M $

Ordinary and necessary operating expenses - $ 0.00- $

Net monthly income from a business, profession, or farm 5 0.00 5 :::;y_) 5 0.00 3
, 6. Net income from rental and other real property Debt06 10 0 Debtor 2

Gross receipts (before all deductions) $_'_ 5

Ordinary and necessary operating expenses - $ 0.00 - $

Net monthly income from rental or other real property 5 O_OO 5 :::;y_) 5 O_OO
§ 7. |nterest, dividends, and royalties $ 0.00

Official Form 122A-1 Chapter 7 Statement of ¥our Current Month|y lncome page 1

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 54 of 56

 

 

Debtor1 Rickev LOCK€ Case number (iiknewn)
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemp|oyment compensation $ 0.00 $

 

Do not enter the amount if you contend that the amount received was a benefit
under the Sociai Security Act. lnstead, list it here: ...............................

For you .................................................................................. $ O.QO

For your spouse ................................................................... $

9. Pension or retirement income. Do not include any amount received that was a
benefit under the social security Act. s 0-00 s

10. lncome from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Sociai Security Act or payments received
as a victim of a war crime, a crime against humanify, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

NA s 0.00
NA $ 0.00
Total amounts from separate pages, if any, + $ 0.00 + $
11. Calcu|ate your total current monthly income. Add lines 2 through 10 for each + `=
column. Then add the total for Column A to the total for Column B, $ 0.00§ § $ 5 $ 0.00
-_- . ____ w t T°__-mcumm

 

monthly income

m Determine Whether the Means Test Applies to You

 

s 12, Calcu|ate your current monthly income for the year. Follow these steps:
12a Copy your total current monthly income from line 11. .................................................................................. copy line 11 here§

Multiply by 12 (the number of months in a year),

12b. The result is your annual income for this part of the form. 12b_

13. Calcu|ate the median family income that applies to you. Follow these steps:

 

 

Fill in the state in which you |ive. Nevada
Fill in the number of people in your household. 3
Fill in the median family income for your state and size of household, ............................................................................................. 13. $_55_)34_9-00

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

` 14. How do the lines compare?

14a n Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption ofabuse,
Go to Part 3.

14b a Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2,
Go to Part 3 and fill out Form 122A-2.

m Sign Below

By signing here, l declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

w/£L'W/@Ci@©@ x

 

 

Signature of Debto( Signature of Debtor 2
Date 03/03/2019 Date
MM/ DD /YYYY MM/ DD /YYYY

lf you checked line 14a, do NOT fill out or file Form 122A-2.
lf you checked line 14b, fill out Form 122A-2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly lncome page 2

_`.,4` ,J_W.,W`,.A(,,,,)_, ,'i,….. <.… ¢ . .` h ,4,.,1. ,.: v,t ..… 1 ,1~` 11 1 ,1~ l ,»

 

 

NVB 1007-l (Re\'. 12/‘15)

,_.

OO\IO’\L/i.b

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 19-11351-ab| DOC 1 Entered 03/11/19 13:37:37 Page 55 of 56

Name, Address, 'l`elephone No., Bar Number, Fax No. & E-mail address

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re; (Name of Debtor) BK-
Rickey Locke Chapter 7

VERIFICATION OF CREDITOR MATRIX
Debtor(s)

 

 

The above named Debtor hereby verifies that the attached list of creditors is true and correct to

to the best of his/her knowledge

' '-*v
Date 3/3/2019 Signature M wl pi

Date Signature

 

CaS€ 19-11351-ab| DOC 1

LOBEL FlNANC|AL
PO BOX 3000
ANAH E|M, CA 92803

WESTLAKE FlNANC|AL SERV|
4751 WlLSHlRE BVLD
LOS ANGELES, CA 90010

AMER|CAN FlRST FlNANCE l
7330 W. 33RD STREET NORTH STE. 112
WlCH|TA, KS 67205

ENHANCED RECOVERY COMPAN
PO BOX 57547
JACKSONV|LLE, FL 32241

AD ASTRA RECOVERY SERV|C
7330 W 33RD STREET NORTH SU|TE 118
WlCH|TA, KS 67205

BYL SERVlCES
301 LAC EY STREET
WEST CHESTER, PA 19382

Entered 03/11/19 13:37:37 Page 56 of 56

